Citation Nr: 1219350	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-09 041	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 1996 rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to an effective date earlier than April 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1981 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted the Veteran's claim for service connection for degenerative disc disease with neuroforaminal stenosis, cervical spine (cervical spine disability) and assigned an initial 20 percent rating retroactively effective from April 28, 2004, the date of receipt of a petition to reopen this previously denied claim.  He appealed for an effective date earlier than April 28, 2004, for the grant of service connection for this cervical spine disability, contending that the prior July 1996 rating decision, which had determined that new and material evidence had not been submitted to reopen this previously denied claim, was based on CUE.

As support for his claim, he testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing. 

In a subsequent May 2010 decision, the Board denied the claim for an earlier effective date for the grant of service connection for the cervical spine disability, including determining there was no CUE in prior, final and binding, rating decisions in August 1986 and July 1996 that had earlier denied the claim for service connection for a cervical spine disability.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2011 memorandum decision, the Court partially vacated the Board's decision to the extent that it had determined there was no CUE in the July 1996 rating decision, finding that the Board did not provide an adequate statement of reasons or bases for its determination as to this issue.  The Court remanded this claim to the Board for readjudication and an adequate statement of reasons or bases.  Also in its memorandum decision, however, the Court affirmed the remainder of the Board's May 2010 decision, specifically finding that the August 1986 and July 1996 rating decisions became final and binding and that there was no CUE in the August 1986 rating decision in denying service connection for the cervical spine disability.  Hence, only the collateral attack on the July 1996 rating decision, on the grounds of CUE, is still at issue.

As to this issue of whether there was CUE in the July 1996 rating decision, the Board sees that, in a March 2012 statement responding to the Board's March 2012 letter, the Veteran enclosed essentially duplicative written argument and requested that the Board remand this appeal to the RO, as the agency of original jurisdiction (AOJ), for initial consideration of this argument.  But the Board finds that a remand is not required, as this written argument as mentioned is essentially duplicative of his many prior letters on file that the RO already considered.  See 38 C.F.R. § 20.1304(c) (2011).  Moreover, a finding of CUE in the earlier decision in question must be based solely on the evidence of record at the time of that prior decision.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

This appeal to the Board also is from a February 2007 rating decision that granted a TDIU also effective April 28, 2004.  The Veteran filed a notice of disagreement (NOD) in August 2007, appealing for an earlier effective date.  The RO resultantly prepared a statement of the case (SOC) in March 2010 concerning this claim and mailed it to him with a cover letter dated March 25, 2010.  In April 2010, in response to that SOC, he filed a timely substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Although the VA Form 9 makes no specific reference to his claim for an earlier effective date for his TDIU, he checked the box indicating that he wanted to appeal all of the issues listed on the SOC and enclosed written argument regarding this claim.  Moreover, in an April 2010 cover letter submitted with his VA Form 9, he said that he was responding to the March 25, 2010 letter, i.e., to the SOC and its cover letter.  The RO has since provided him a supplemental SOC (SSOC) regarding this issue in November 2011.  Accordingly, the Board finds that he has perfected his appeal of this claim.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  The CAVC further explained that, in the context of a Substantive Appeal, if an appellant indicates an intent to appeal all issues, this "must be read to mean what it says."); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)  As this issue was included in the November 2011 SSOC, the Board finds that this issue is in appellate status pursuant to these precedent holdings in Evans and Percy.

The Veteran requested another hearing before the Board - but this time concerning his claim of entitlement to an earlier effective date for his TDIU.  However, he since has withdrawn this additional hearing request.  38 C.F.R. § 20.704(e) (2011).

With respect to the appeal for an earlier effective date for the grant of the TDIU, the Board sees that the Veteran submitted additional pertinent evidence to the RO in December 2011, after the last SSOC concerning this claim, and this issue has not yet been certified to the Board by the RO.  Accordingly, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for review and consideration of this additional evidence and, if this claim continues to be denied, issuance of another SSOC.  38 C.F.R. § 19.31(b)(1) (2011).

The Board, however, as mentioned, is going ahead and readjudicating the claim of CUE in the July 1996 rating decision that determined that new and material evidence had not been submitted to reopen the claim for service connection for a cervical spine disability.


FINDING OF FACT

The prior, final and binding, July 1996 RO decision considering and denying the petition to reopen a previously denied claim for service connection for a cervical spine disability was not undebatably erroneous or fatally flawed based on the evidence then of record and the statutes and regulations then in effect.


CONCLUSION OF LAW

That July 1996 RO decision that denied the petition to reopen the claim for service connection for a cervical spine disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply to CUE claims, however, irrespective of whether the Board or, as here, RO issued the decision in question.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either); Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Analysis

The Veteran wants an effective date earlier than April 28, 2004, for the grant of service connection for his cervical spine disability, arguing there was CUE in a prior July 1996 RO rating decision that determined that new and material evidence had not been submitted to reopen this previously denied claim.


The effective date of a claim reopened after final disallowance will be the date of receipt of new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(q)(2), (r).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

In the November 2011 memorandum decision that vacated the Board's prior May 2010 decision denying this earlier-effective-date claim, the Court determined the Board did not provide an adequate statement of reasons or bases for its determination as concerning the RO's July 1996 decision not involving CUE.  The Court affirmed the rest of the Board's decision, however, including the Board's determinations that the August 1986 and July 1996 rating decisions became final and binding, and that there was no CUE in the August 1986 rating decision that denied service connection for a cervical spine disability.  As the Court has affirmed the Board's determinations as to these issues, they are no longer in appellate status and will not be addressed by the Board in this decision.  Moreover, since the Court has affirmed the Board's denial of the Veteran's claim for an earlier effective date under the laws and regulations pertaining to earlier effective dates, affirmed the Board's determination that there was no CUE in the August 1986 rating decision, and affirmed the Board's finding that the July 1996 rating decision became final and binding, his only recourse to establish his entitlement to an effective date earlier than April 28, 2004, for the grant of service connection for his cervical spine disability is to show CUE in that prior final and binding July 1996 RO decision.  And he still has not done this, so his claim again must be denied.

With respect to this only remaining issue of whether there was CUE in that July 1996 rating decision, the Court found that the Board, in its May 2010 decision, did not explain whether the RO, in its July 1996 decision, properly considered continuity of symptomatology under 38 C.F.R. § 3.303(a) (1996), which is a means of establishing service connection.  The Court vacated the Board's determination as to this issue, remanding it to the Board for its consideration of whether the RO properly applied this regulation regarding continuity of symptomatology, and to provide an adequate statement of reasons or bases as to this remaining issue on appeal.

A request for revision based on CUE is an exception to the rule of finality and is grounds to reverse or revise a decision where the evidence establishes CUE in a final RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  

The Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court also has held that such error must be based on the record and the law that existed at the time of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000).

The Court has propounded the following three-pronged test to determine whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id.


The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked - and a CUE claim is undoubtedly a collateral attack - the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court also has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).


In pertinent part, the evidence on file at the time of the prior July 1996 rating decision reflected the following.  The Veteran had served on active duty in the military from May 1981 to January 1986.  His STRs showed treatment for complaints of neck and back pain, and he was treated for cervical strain/trauma in December 1983.  An October 1985 Medical Evaluation Board (MEB) report reflected that X-rays of his cervical and thoracic spine during the two immediately preceding years, 1984 and 1983, were normal.  X-rays of his lumbosacral spine also were normal.  The diagnosis was chronic ligamentous low back pain.  A cervical spine disability was not diagnosed on physical examination performed for MEB purposes in October 1985.  On initial VA examination in April 1986, after service, the Veteran complained of constant neck pain.  He said he had episodes of thoracic spine pain radiating up into his neck, which had occurred over the last three years.  He described this as the same kind of stabbing pain as in his low back.  On objective physical examination, however, there was full/normal range of motion of his neck without palpable crepitus.  The examiner indicated the Veteran gave a history of chronic pains of the upper and lower back.  An X-ray showed 
mild-to-moderate degenerative joint disease, i.e., arthritis, at L5-S1, so in the lumbar spine but not also in the cervical portion of the spine or even in the adjacent and intermediate thoracic or dorsal segment.

In the prior final and binding August 1986 rating decision, the RO had considered the STRs and the report of the April 1986 VA examination, but had found that the Veteran's neck injury in service was acute and transitory and resolved in service, and that a then current neck disability was not shown on recent VA examination.  The RO resultantly denied service connection for a neck/cervical spine disability, but granted service connection for a low back/lumbar spine disability.

By letter dated in January 1987, a private physician, J.W.R., MD, stated the Veteran had complaints of chronic low back pain, neck and shoulder pain, that his pain began with an injury in the U.S. Air Force, and that he continued to have daily pain.

The RO again denied service connection for a cervical spine disability in an unappealed March 1987 rating decision, however, noting its consideration of that January 1987 private medical record.

Evidence of record by the time of the July 1996 rating decision also included medical records from the Veteran's employer (a Navy shipyard) showing 
work-related neck and back injuries.  A July 1991 physical therapy note indicated that he reported being hit in his head with a pipe in July 1991, jamming his head downward and feeling a "pop."  The diagnostic assessment was cervical strain.  A May 1993 memorandum from a Navy doctor stated the Veteran had a long history of chronic neck and back problems dating back to his military days, and that his problems in the shipyard were only a continuation of those complaints.  A July 1993 private medical record from West Sound Sports Therapy shows the Veteran reported that he had constant neck pain since being hit on the head with machinery at work in 1991.  A September 1994 private medical record from G.E., MD, shows the Veteran was seen for recurring neck and low back pain stemming from injury sustained in June 1993.  Dr. E. diagnosed chronic cervical and lumbar sprains and myofascial pain syndrome.

In a December 1994 statement, the Veteran said he believed his condition may have been aggravated by work and injuries at work, but that the underlying condition was the same as his service-connected disability.  He argued that he had upper back and neck problems that began in service but were not included in his service-connected disability (presumably referring to his low back disability that had been determined service connected).

In the final and binding July 1996 rating decision now at issue, the RO determined that the prior rating decision had denied service connection on the basis that no chronic cervical strain or degenerative joint disease was found in service or within one year of service, and that the evidence of record did not show that the then current cervical strain began during active duty, had been continuous since release from active duty, or was the result of the service-connected low back disability.


Throughout the pendency of this appeal, the Veteran has consistently contended that the July 1996 rating decision was incorrect, as the evidence showed that his neck disability began in service and that he had experienced continuous neck and back symptoms since service.  A review of his arguments reflects that he essentially contends that the RO, in its July 1996 decision, improperly weighed and evaluated the evidence.  But this allegation, as explained, can never rise to the stringent definition of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996).

He alleged in his March 2010 VA Form 9 that there was a "failure to honor 1995 Board hearing agreement" to reopen his cervical spine claim.  He specified in his statement that "[he] and members of the Board had reached an agreement" sufficient to reopen his claim.  But this contention notwithstanding, no Board hearing was held in 1995 or anytime contemporaneous thereto.  Rather, a review of the record from around that time shows only a November 1995 RO field hearing, presumably with a local Decision Review Officer (DRO) at the RO, addressing the Veteran's increased rating claim for his service-connected lumbar spine disability.  And the transcript of that November 1995 RO hearing does not contain any express or implied mention of any such agreement regarding his petition to reopen his cervical spine claim.  Subsequently, a November 1995 RO hearing officer decision, in addressing the increased rating claim for the lumbar spine disability, only stated that "[the Veteran's] representative at the hearing stated that [the Veteran] may request reconsideration of his claim for service connection for a cervical disorder. Attention will be given to this matter when his representative submits this claim." This is hardly evidence of an agreement to reopen his cervical spine claim, only, at most, an acknowledgment that such claim might be forthcoming.  Therefore, the Board finds absolutely no indication that any agreement was reached with the RO regarding the reopening of the Veteran's claim for a cervical spine disability, let alone that an actual agreement was also violated or breached by the RO in the July 1996 rating decision.


The Veteran also alleges CUE in that July 1996 rating decision, citing what he claims amounted to legal error.  During his October 2009 hearing before the Board (Travel Board hearing), he testified that the July 1996 denial of his petition to reopen his claim constituted legal error because the RO should have applied a low standard for what constitutes "new and material evidence."  See personal hearing transcript at 11.

But concerning a potential error of law, he has not identified any other existing laws or regulations that were misapplied by the RO in that prior rating decision that would establish CUE.  Indeed, a failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).

According to the governing VA regulation, 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001), "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

There is no indication the July 1996 rating decision failed to properly apply this regulation in denying his petition to reopen his cervical spine disability claim.  And while it is perhaps true that the post-VCAA version of this regulation, as amended as of August 29, 2001, is a bit more Veteran friendly in terms of defining what constitutes new and material evidence to reopen a claim, and admittedly has a relatively "low threshold," the same cannot be said of the 
pre-VCAA version that was in effect at the time of the RO's July 1996 decision.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


Moreover, the Veteran does not clarify how the RO misapplied 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001), let alone any specific regulation or statute governing the standard for new and material evidence, to the existing evidence in that prior rating decision.  Without more, he and his representative fail to specify how the alleged misapplication of the governing regulations resulted in a manifestly different outcome in this matter.  Id.  Concerning this, the Board notes that in alleging CUE in a final rating decision, the Veteran bears the burden of articulating with some degree of specificity what the error was and how, but for that error, the claim would have been granted rather than denied.  Fugo, 6 Vet. App. at 43.  He has not done this in his pleadings.  There is only a vague contention that the RO has adjudicated the claim incorrectly.  Since it is not clear how the RO applied too high a standard for new and material evidence, his allegation of CUE must fail.

To the extent he is arguing that the RO, in its July 1996 decision, did not properly consider continuity of symptomatology under 38 C.F.R. § 3.303(b) (1996), a review of the evidence of record at the time (including the May 1993 memorandum by a Navy doctor), as well as the explicit statement by the RO in that decision, reflects that it did indeed consider whether there had been continuous cervical spine symptoms since his release from active duty.  With respect to 38 C.F.R. § 3.303(b), CUE has not been shown, as there is no error of law which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

So, in conclusion, the Board finds that the Veteran has failed to establish factual or legal error arising to the level of CUE in the July 1996 rating decision on his cervical spine claim.  Hence, the criteria have not been met for reversing or revising that decision on the basis of CUE and, accordingly, there is no basis for establishing his entitlement to an earlier effective date for the grant of service connection for his cervical spine disability - that is, prior to the existing effective date of April 28, 2004.  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, as explained, he has to show some exception to the finality (res judicata) of the prior decision denying the claim, such as by collaterally attacking it and showing it involved CUE.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  And he has failed to satisfy this burden of proof in this instance.

In sum, the July 1996 determination was supported by evidence then of record and was a reasonable exercise of adjudicatory judgment.  After consideration of the record and law that existed in July 1996, the Board concludes that the correct facts, as they were known at the time, and the correct laws and regulations were considered and applied by the RO in that decision.  

Thus, for the reasons and bases discussed, the Board finds that the July 1996 rating decision did not involve CUE.  This claim for an earlier effective date accordingly is denied.


ORDER

The claim to revise the RO's July 1996 rating decision on the basis of CUE is denied.


REMAND

With respect to the appeal for an earlier effective date for the grant of the TDIU, the Board sees that this additional issue has not been certified to the Board by the RO, and the Veteran submitted additional pertinent evidence to the RO in December 2011, after receiving the SSOC concerning this other claim.  

This additional evidence has not yet been reviewed or considered by the RO.  Accordingly, the Board is remanding this other claim to the RO/AMC for review of this additional evidence and issuance of another SSOC.  This must be done prior to appellate review.  38 C.F.R. § 19.31(b)(1); 19.37(a) (2011). 

Further, the Board notes that the record reflects that the Veteran was denied entitlement to VA vocational rehabilitation benefits in March 2003, and his vocational rehabilitation folder and associated records are not on file and are relevant to this claim for an earlier effective date for his TDIU.  It appears the RO was aware of this and resultantly was in the process of obtaining these records in December 2011.  See December 2011 deferred rating decision.  In any event, these records must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims file.

2.  After completion of any other indicated development, readjudicate his claim for an effective date earlier than April 28, 2004, for the grant of his TDIU, including considering all additional evidence submitted or otherwise obtained since the November 2011 SSOC.  If this claim continues to be denied, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


